 



EXHIBIT 10.24
Contract with Eligible Medicare Advantage (MA) Organization Pursuant to
Sections 1851 through 1859 of the Social Security Act for the Operation
of a Medicare Advantage Coordinated Care Plan(s)
CONTRACT (#H5410)
Between
Centers for Medicare & Medicaid Services (hereinafter referred to as CMS)
and
Leon Medical Centers Health Plans, Inc
(hereinafter referred to as the MA Organization)
     CMS and the MA Organization, an entity which has been determined to be an
eligible Medicare Advantage Organization by the Administrator of the Centers for
Medicare & Medicaid Services under 42 CFR 422.503, agree to the following for
the purposes of sections 1851 through 1859 of the Social Security Act
(hereinafter referred to as the Act):
     (NOTE: Citations indicated in brackets are placed in the text of this
contract to note the regulatory authority for certain contract provisions. All
references to Part 422 are to 42 CFR Part 422.)
     You must check off AND initial each required Addendum type to reflect the
coverage offered under the H (or R) number associated with this contract

      Addendum Type   Initials
 
   
þ Part D Addendum
  /s/ Illegible
 
   
o Employer-Only MA-PD Addendum (800 Series)
   
 
   
o Employer-Only MA Only Addendum (800 Series)
   
 
   
o Variances/Waivers (Provided directly to Demonstration Organizations by CMS)
   
 
   
o Regional Preferred Provider Organization Addendum (Provided directly to RPPOs
by CMS)
   

 



--------------------------------------------------------------------------------



 



Article I
Term of Contract
The term of this contract shall be from the date of signature by CMS’ authorized
representative through December 31,2006, after which this contract may be
renewed for successive one-year periods in accordance with 42 CFR 422.505(c) and
as discussed in Paragraph A in Article VII below. [422.505]
This contract governs the respective rights and obligations of the parties as of
the effective date set forth above, and supersedes any prior agreements between
the MA Organization and CMS as of such date. MA organizations offering Part D
also must execute an Addendum to the Medicare Managed Care Contract Pursuant to
Sections 1860D-1 through 1860D-42 of the Social Security Act for the Operation
of a Voluntary Medicare Prescription Drug Plan (hereafter the “Part D
Addendum”). For MA Organizations offering MA-PD plans, the Part D Addendum
governs the rights and obligations of the parties relating to the provision of
Part D benefits, in accordance with its terms, as of its effective date.
Article II
Coordinated Care Plan
A. The Medicare Advantage Organization agrees to operate one or more coordinated
care plans as defined in 42 CFR 422.4(a)(l)(iii)), including at least one MA-PD
plan as required under 42 CFR 422.4(c), as described in its final Plan Benefit
Package (PBP) bid submission (benefit and price bid) proposal as approved by CMS
and as attested to in the Medicare Advantage Attestation of Benefit Plan and
Price, and in compliance with the requirements of this contract and applicable
Federal statutes, regulations, and policies.
B. Except as provided in paragraph (C) of this Article, this contract is deemed
to incorporate any changes that are required by statute to be implemented during
the term of the contract and any regulations or policies implementing or
interpreting such statutory provisions.
C. CMS will not implement, other than at the beginning of a calendar year,
requirements under 42 CFR Part 422 that impose a new significant cost or burden
on MA organizations or plans, unless a different effective date is required by
statute. [422.521]
Article III
Functions To Be Performed By Medicare Advantage Organization
A. PROVISION OF BENEFITS
l. The MA Organization agrees to provide enrollees in each of its MA plans the
basic benefits as required under §422.101 and, to the extent applicable,
supplemental benefits under §422.102 and as established in the MA Organization’s
final benefit and price bid proposal as approved by CMS and listed in the MA
Organization Plan Attestation of Benefit Plan and Price, which is attached to
this contract. The MA Organization agrees to provide access to such benefits as

2



--------------------------------------------------------------------------------



 



required under subpart C in a manner consistent with professionally recognized
standards of health care and according to the access standards stated in
§422.112.
2. The MA Organization agrees to provide post-hospital extended care services,
should an MA enrollee elect such coverage, through a skilled nursing home
facility according to the requirements of section 1852(1) of the Act and
§422.133. A skilled nursing home facility is a facility in which an MA enrollee
resided at the time of admission to the hospital, a facility that provides
services through a continuing care retirement community, a facility in which the
spouse of the enrollee is residing at the time of the enrollee’s discharge from
the hospital, or hospital, or wherever the enrollee resides immediately before
admission for extended care services.
[422.133; 422.504(a)(3)]
B. ENROLLMENT REQUIREMENTS
1. The MA Organization agrees to accept new enrollments, make enrollments
effective, process voluntary disenrollments, and limit involuntary
disenrollments, as provided in subpart B of part 422.
2. The MA Organization shall comply with the provisions of §422.110 concerning
prohibitions against discrimination in beneficiary enrollment, other than in
enrolling eligible beneficiaries in a CMA-approved special needs plan that
exclusively enrolls special needs individuals as consistent with §§422.2,
422.4(a)(l)(iv) and 422.52.
[422.504(a)(2)]
C. BENEFICIARY PROTECTIONS
1. The MA Organization agrees to comply with all requirements in subpart M of
part 422, governing coverage determinations, grievances, and appeals.
[422.504(a)(7)]
2. The MA Organization agrees to comply with the confidentiality and enrollee
record accuracy requirements in §422.118.
3. Beneficiary Financial Protections. The MA Organization agrees to comply with
the following requirements:
     (a) Each MA Organization must adopt and maintain arrangements satisfactory
to CMS to protect its enrollees from incurring liability for payment of any fees
that are the legal obligation of the MA Organization. To meet this requirement
the MA Organization must—
     (i) Ensure that all contractual or other written arrangements with
providers prohibit the Organization’s providers from holding any beneficiary
enrollee liable for payment of any fees that are the legal obligation of the MA
Organization; and
     (ii) Indemnify the beneficiary enrollee for payment of any fees that are
the legal obligation of the MA Organization for services furnished by providers
that do not contract, or that have not otherwise entered into an agreement with
the MA Organization, to provide services to the organization’s beneficiary
enrollees. [422.504(g)(1)]
     (b) The MA Organization must provide for continuation of enrollee health
care benefits-
     (i) For all enrollees, for the duration of the contract period for which
CMS payments have been made; and
     (ii) For enrollees who are hospitalized on the date its contract with CMS
terminates, or, in the event of the MA Organization’s insolvency, through the
date of discharge. [422.504(g)(2)]

3



--------------------------------------------------------------------------------



 



     (c) In meeting the requirements of this section (C), other than the
provider contract requirements specified in paragraph (C)(3)(a) of this Article,
the MA Organization may use —
     (i) Contractual arrangements;
     (ii) Insurance acceptable to CMS;
     (iii) Financial reserves acceptable to CMS; or
     (iv) Any other arrangement acceptable to CMS. [422.504(g)(3)]
D. PROVIDER PROTECTIONS
1. The MA Organization agrees to comply with all applicable provider
requirements in 42 CFR Part 422 Subpart E, including provider certification
requirements, anti-discrimination requirements, provider participation and
consultation requirements, the prohibition on interference with provider advice,
limits on provider indemnification, rules governing payments to providers, and
limits on physician incentive plans. [422.504(a)(6)]
2. Prompt Payment.
     (a) The MA Organization must pay 95 percent of “clean claims” within
30 days of receipt if they are claims for covered services that are not
furnished under a written agreement between the organization and the provider.
     (i) The MA Organization must pay interest on clean claims that are not paid
within 30 days in accordance with sections 1816(c)(2) and 1842(c)(2) of the Act.
     (ii) All other claims from non-contracted providers must be paid or denied
within 60 calendar days from the date of the request. [422.520(a)]
     (b) Contracts or other written agreements between the MA Organization and
its providers must contain a prompt payment provision, the terms of which are
developed and agreed to by both the MA Organization and the relevant provider.
[422.520(b)]
     (c) If CMS determines, after giving notice and opportunity for hearing,
that the MA Organization has failed to make payments in accordance with
subparagraph (2)(a) of this section, CMS may provide —
     (i) For direct payment of the sums owed to providers; and
     (ii) For appropriate reduction in the amounts that would otherwise be paid
to the MA Organization, to reflect the amounts of the direct payments and the
cost of making those payments. [422.520(c)]
E. QUALITY IMPROVEMENT PROGRAM
1. The MA Organization agrees to operate, for each plan that it offers, an
ongoing quality improvement program as stated in accordance with Section 1852(e)
of the Social Security Act and 42 CFR 422.152.
2. Chronic Care Improvement Program
     (a) Each MA organization (other than MA private-fee-for-service plans) must
have a chronic care improvement program and must establish criteria for
participation in the program. The CCIP must have a method for identifying
enrollees with multiple or sufficiently severe chronic conditions who meet the
criteria for participation in the program and a mechanism for monitoring
enrollees’ participation in the program.
     (b) Plans have flexibility to choose the design of their program; however,
in addition to meeting the requirements specified above, the CCIP selected must
be relevant to the plan’s MA

4



--------------------------------------------------------------------------------



 



population. MA organizations are required to submit annual reports on their CCIP
program to CMS.
3. Performance Measurement and Reporting: The MA Organization shall measure
performance under its MA plans using standard measures required by CMS, and
report (at the organization level) its performance to CMS. The standard measures
required by CMS during the term of this contract will be uniform data collection
and reporting instruments, to include the Health Plan and Employer Data
Information Set (HEDIS), Consumer Assessment of Health Plan Satisfaction
(CAHPS) survey, and Health Outcomes Survey (HOS). These measures will address
clinical areas, including effectiveness of care, enrollee perception of care and
use of services; and non—clinical areas including access to and availability of
services, appeals and grievances, and organizational characteristics.
[422.152(b)(1), (e)]
4. Utilization Review:
     (a) An MA Organization for an MA coordinated care plan must use written
protocols for utilization review and policies and procedures must reflect
current standards of medical practice in processing requests for initial or
continued authorization of services and have in effect mechanisms to detect both
underutilization and over utilization of services. [422.152(b)]
     (b) For MA regional preferred provider organizations (RPPOs) and MA local
preferred provider organizations (PPOs) that are offered by an organization that
is not licensed or organized under State law as an HMOs, if the MA Organization
uses written protocols for utilization review, those policies and procedures
must reflect current standards of medical practice in processing requests for
initial or continued authorization of services and include mechanisms to
evaluate utilization of services and to inform enrollees and providers of
services of the results of the evaluation. [422.152(e)]
5. Information Systems:
     (a) The MA Organization must:
     (i) Maintain a health information system that collects, analyzes and
integrates the data necessary to implement its quality improvement program;
     (ii) Ensure that the information entered into the system (particularly that
received from providers) is reliable and complete;
     (iii) Make all collected information available to CMS. [422.152(f)(1)]
6. External Review
The MA Organization will comply with any requests by Quality Improvement
Organizations to review the MA Organization’s medical records in connection with
appeals of discharges from hospitals, skilled nursing facilities, and home
health agencies.
F. COMPLIANCE PLAN
The MA Organization agrees to implement a compliance plan in accordance with the
requirements of §422.503(b)(4)(vi). [422.503(b)(4)(vi)]
G. COMPLIANCE DEEMED ON THE BASIS OF ACCREDITATION
CMS may deem the MA Organization to have met the quality improvement
requirements of § 1852(e) of the Act and §422.152, the confidentiality and
accuracy of enrollee records requirements of §1852(h) of the Act and §422.118,
the anti-discrimination requirements of §1852(b) of the Act and §422.110, the
access to services requirements of §1852(d) of the Act and §422.112, and the
advance directives requirements of §1852(i) of the Act and §422.128, the

5



--------------------------------------------------------------------------------



 



provider participation requirements of §1852(j) of the Act and 42 CFR Part 422,
Subpart F, and the applicable requirements described in §423.165, if the MA
Organization is fully accredited (and periodically reaccredited) by a private,
national accreditation organization approved by CMS and the accreditation
organization used the standards approved by CMS for the purposes of assessing
the MA Organization’s compliance with Medicare requirements. The provisions of
§422.156 shall govern the MA Organization’s use of deemed status to meet MA
program requirements.
H. PROGRAM INTEGRITY
1. The MA Organization agrees to provide notice based on best knowledge,
information, and belief to CMS of any integrity items related to payments from
governmental entities, both federal and state, for healthcare or prescription
drug services. These items include any investigations, legal actions or matters
subject to arbitration brought involving the MA Organization (or MA
Organization’s firm if applicable) and its subcontractors (excluding contracted
network providers), including any key management or executive staff, or any
major shareholders (5% or more), by a government agency (state or federal) on
matters relating to payments from governmental entities, both federal and state,
for healthcare and/or prescription drug services. In providing the notice, the
sponsor shall keep the government informed of when the integrity item is
initiated and when it is closed. Notice should be provided of the details
concerning any resolution and monetary payments as well as any settlement
agreements or corporate integrity agreements.
2. The MA Organization agrees to provide notice based on best knowledge,
information, and belief to CMS in the event the MA Organization or any of its
subcontractors is criminally convicted or has a civil judgment entered against
it for fraudulent activities or is sanctioned under any Federal program
involving the provision of health care or prescription drug services.
I. MARKETING
1. The MA Organization may not distribute any marketing materials, as defined in
42 CFR 422.80(b) and in the Marketing Materials Guidelines for Medicare
Advantage-Prescription Drug Plans and Prescription Drug Plans (Medicare
Marketing Guidelines), unless they have been filed with and not disapproved by
CMS in accordance with §422.80. The file and use process set out at
§422.80(a)(2) must be used, unless the MA organization notifies CMS that it will
not use this process.
2. CMS and the MA Organization shall agree upon language setting forth the
benefits, exclusions and other language of the Plan. The MA Organization bears
full responsibility for the accuracy of its marketing materials. CMS, in its
sole discretion, may order the MA Organization to print and distribute the
agreed upon marketing materials, in a format approved by CMS. The MA
Organization must disclose the information to each enrollee electing a plan as
outlined in 42 CFR 422.111.
3. The MA Organization agrees that any advertising material, including that
labeled promotional material, marketing materials, or supplemental literature,
shall be truthful and not misleading. All marketing materials must include the
Contract number. All membership identification cards must include the Contract
number on the front of the card.
4. The MA Organization must comply with the Medicare Marketing Guidelines, as
well as all applicable statutes and regulations, including and without
limitation Section 1851(h) of the Act

6



--------------------------------------------------------------------------------



 



and 42 CFR §§422.80, 422.111 and 423.50. Failure to comply may result in
sanctions as provided in 42 CFR Part 422 Subpart O.
Article IV
CMS Payment to MA Organization
A. The MA Organization agrees to develop its annual benefit and price bid
proposal and submit to CMS all required information on premiums, benefits, and
cost sharing, as required under 42 CFR Part 422 Subpart F. [422.504(a)(10)]
B. Methodology. CMS agrees to pay the MA Organization under this contract in
accordance with the provisions of section 1853 of the Act and 42 CFR Part 422
Subpart G. [422.504(a)(9)]
C. Attestation of payment data (Attachments A, B, and C).
As a condition for receiving a monthly payment under paragraph B of this
article, and 42 CFR Part 422 Subpart G, the MA Organization agrees that its
chief executive officer (CEO), chief financial officer (CFO), or an individual
delegated with the authority to sign on behalf of one of these officers, and who
reports directly to such officer, must request payment under the contract on the
forms attached hereto as Attachment A (enrollment attestation) and Attachment B
(risk adjustment data) which attest to (based on best knowledge, information and
belief, as of the date specified on the attestation form) the accuracy,
completeness, and truthfulness of the data identified on these attachments. The
Medicare Advantage Plan Attestation of Benefit Plan and Price must be signed and
attached to the executed version of this contract.
1. Attachment A requires that the CEO, CFO, or an individual delegated with the
authority to sign on behalf of one of these officers, and who reports directly
to such officer, must attest based on best knowledge, information, and belief
that each enrollee for whom the MA Organization is requesting payment is validly
enrolled, or was validly enrolled during the period for which payment is
requested, in an MA plan offered by the MA Organization. The MA Organization
shall submit completed enrollment attestation forms to CMS, or its contractor,
on a monthly basis. (NOTE: The forms included as attachments to this contract
are for reference only. CMS will provide instructions for the completion and
submission of the forms in separate documents. MA Organizations should not take
any action on the forms until appropriate CMS instructions become available.)
2. Attachment B requires that the CEO, CFO, or an individual delegated with the
authority to sign on behalf of one of these officers, and who reports directly
to such officer, must attest to (based on best knowledge, information and
belief, as of the date specified on the attestation form) that the risk
adjustment data it submits to CMS under §422.310 are accurate, complete, and
truthful. The MA Organization shall make annual attestations to this effect for
risk adjustment data on Attachment B and according to a schedule to be published
by CMS. If such risk adjustment data are generated by a related entity,
contractor, or subcontractor of an MA Organization, such entity, contractor, or
subcontractor must similarly attest to (based on best knowledge, information,
and belief, as of the date specified on the attestation form) the accuracy,
completeness, and truthfulness of the data. [422.504(I)]
3. The Medicare Advantage Plan Attestation of Benefit Plan and Price (which is
attached hereto_ requires that the CEO, CFO, or an individual delegated with the
authority to sign on behalf of

7



--------------------------------------------------------------------------------



 



one of these officers, and who reports directly to such officer, must attest
(based on best knowledge, information and belief, as of the date specified on
the attestation form) that the information and documentation comprising the bid
submission proposal is accurate, complete, and truthful and fully conforms to
the Bid Form and Plan Benefit Package requirements; and that the benefits
described in the CMS-approved proposal bid submission agree with the benefit
package the MA Organization will offer during the period covered by the proposal
bid submission. This document is being sent separately to the MA Organization
and must be signed and attached to the executed version of this contract, and is
incorporated herein by reference. [422.502(I)]
Article V
     MA Organization Relationship with Related Entities, Contractors, and
Subcontractors
A. Notwithstanding any relationship(s) that the MA Organization may have with
related entities, contractors, or subcontractors, the MA Organization maintains
full responsibility for adhering to and otherwise fully complying with all terms
and conditions of its contract with CMS. [422.504(i)(1)]
B. The MA Organization agrees to require all related entities, contractors, or
subcontractors to agree that —
     (1) HHS, the Comptroller General, or their designees have the right to
inspect, evaluate, and audit any pertinent contracts, books, documents, papers,
and records of the related entity(s), contractor(s), or subcontractor(s)
involving transactions related to this contract; and
     (2) HHS, the Comptroller General, or their designees have the right to
inspect, evaluate, and audit any pertinent information for any particular
contract period for 10 years from the final date of the contract period or from
the date of completion of any audit, whichever is later. [422.504(i)(2)]
C. The MA Organization agrees that all contracts or written arrangements into
which the MA Organization enters with providers, related entities, contractors,
or subcontractors (first tier and downstream entities) shall contain the
following elements:
     (1) Enrollee protection provisions that provide —
     (a) Consistent with Article III(C), arrangements that prohibit providers
from holding an enrollee liable for payment of any fees that are the legal
obligation of the MA Organization; and
     (b) Consistent with Article III(C), provision for the continuation of
benefits.
     (2) Accountability provisions that indicate that the MA Organization may
only delegate activities or functions to a provider, related entity, contractor,
or subcontractor in a manner consistent with requirements set forth at paragraph
D of this article.
     (3) A provision requiring that any services or other activity performed by
a related entity, contractor or subcontractor in accordance with a contract or
written agreement between the related entity, contractor, or subcontractor and
the MA Organization will be consistent and comply with the MA Organization’s
contractual obligations to CMS.
[422.504(i)(3)]

8



--------------------------------------------------------------------------------



 



D. If any of the MA Organization’s activities or responsibilities under this
contract with CMS is delegated to other parties, the following requirements
apply to any related entity, contractor,subcontractor, or provider:
     (1) Written arrangements must specify delegated activities and reporting
responsibilities.
     (2) Written arrangements must either provide for revocation of the
delegation activities and reporting requirements or specify other remedies in
instances where CMS or the MA Organization determine that such parties have not
performed satisfactorily.
     (3) Written arrangements must specify that the performance of the parties
is monitored by the MA Organization on an ongoing basis.
     (4) Written arrangements must specify that either—
     (a) The credentials of medical professionals affiliated with the party or
parties will be either reviewed by the MA Organization; or
     (b) The credentialing process will be reviewed and approved by the MA
Organization and the MA Organization must audit the credentialing process on an
ongoing basis.
     (5) All contracts or written arrangements must specify that the related
entity, contractor,or subcontractor must comply with all applicable Medicare
laws, regulations, and CMS instructions.
[422.504(i)(4)]
E. If the MA Organization delegates selection of the providers, contractors, or
subcontractors to another organization, the MA Organization’s written
arrangements with that organization must state that the MA Organization retains
the right to approve, suspend, or terminate any such arrangement.
[422.504(i)(5)]
F. As of the date of this contract and throughout its term, the MA Organization
     (1) Agrees that any physician incentive plan it operates meets the
requirements of §422.208, and
     (2) Has assured that all physicians and physician groups that the MA
Organization’s physician incentive plan places at substantial financial risk
have adequate stop-loss protection in accordance with §422.208(f). [422.208]

9



--------------------------------------------------------------------------------



 



Article VI
Records Requirements
A. MAINTENANCE OF RECORDS
1. The MA Organization agrees to maintain for 10 years books, records,
documents, and other evidence of accounting procedures and practices that—
     (a) Are sufficient to do the following:
     (i) Accommodate periodic auditing of the financial records (including data
related to Medicare utilization, costs, and computation of the benefit and price
bid) of the MA Organization.
     (ii) Enable CMS to inspect or otherwise evaluate the quality,
appropriateness and timeliness of services performed under the contract, and the
facilities of the MA Organization.
     (iii) Enable CMS to audit and inspect any books and records of the MA
Organization that pertain to the ability of the organization to bear the risk of
potential financial losses, or to services performed or determinations of
amounts payable under the contract.
     (iv) Properly reflect all direct and indirect costs claimed to have been
incurred and used in the preparation of the benefit and price bid proposal.
     (v) Establish component rates of the benefit and price bid for determining
additional and supplementary benefits.
     (vi) Determine the rates utilized in setting premiums for State insurance
agency purposes and for other government and private purchasers; and
     (b) Include at least records of the following:
     (i) Ownership and operation of the MA Organization’s financial, medical,
and other record keeping systems.
     (ii) Financial statements for the current contract period and six prior
periods.
     (iii) Federal income tax or informational returns for the current contract
period and six prior periods.
     (iv) Asset acquisition, lease, sale, or other action.
     (v) Agreements, contracts (including, but not limited to, with related or
unrelated prescription drug benefit managers) and subcontracts.
     (vi) Franchise, marketing, and management agreements.
     (vii) Schedules of charges for the MA Organization’s fee-for-service
patients.
     (viii) Matters pertaining to costs of operations.
     (ix) Amounts of income received, by source and payment.
     (x) Cash flow statements.
     (xi) Any financial reports filed with other Federal programs or State
authorities.
     [422.504(d)]
2. Access to facilities and records. The MA Organization agrees to the
following:
     (a) The Department of Health and Human Services (HHS), the Comptroller
General, or their designee may evaluate, through inspection or other means—
     (i) The quality, appropriateness, and timeliness of services furnished to
Medicare enrollees under the contract;
     (ii) The facilities of the MA Organization; and

10



--------------------------------------------------------------------------------



 



     (iii) The enrollment and disenrollment records for the current contract
period and ten prior periods.
     (b) HHS, the Comptroller General, or their designees may audit, evaluate,
or inspect any books, contracts, medical records, documents, papers, patient
care documentation, and other records of the MA Organization, related entity,
contractor, subcontractor, or its transferee that pertain to any aspect of
services performed, reconciliation of benefit liabilities, and determination of
amounts payable under the contract, or as the Secretary may deem necessary to
enforce the contract.
     (c) The MA Organization agrees to make available, for the purposes
specified in section (A) of this article, its premises, physical facilities and
equipment, records relating to its Medicare enrollees, and any additional
relevant information that CMS may require, in a manner that meets CMS record
maintenance requirements.
     (d) HHS, the Comptroller General, or their designee’s right to inspect,
evaluate, and audit extends through 10 years from the final date of the contract
period or completion of audit, whichever is later unless —
     (i) CMS determines there is a special need to retain a particular record or
group of records for a longer period and notifies the MA Organization at least
30 days before the normal disposition date;
     (ii) There has been a termination, dispute, or fraud or similar fault by
the MA Organization, in which case the retention may be extended to 10 years
from the date of any resulting final resolution of the termination, dispute, or
fraud or similar fault; or
     (iii) HHS, the Comptroller General, or their designee determines that there
is a reasonable possibility of fraud, in which case they may inspect, evaluate,
and audit the MA Organization at any time. [422.502(e)]
B. REPORTING REQUIREMENTS
1. The MA Organization shall have an effective procedure to develop, compile,
evaluate, and report to CMS, to its enrollees, and to the general public, at the
times and in the manner that CMS requires, and while safeguarding the
confidentiality of the doctor-patient relationship, statistics and other
information as described in the remainder of this section (B). [422.516(a)]
2. The MA Organization agrees to submit to CMS certified financial information
that must include the following:
     (a) Such information as CMS may require demonstrating that the organization
has a fiscally sound operation, including:
     (i) The cost of its operations;
     (ii) A description, submitted to CMS annually and within 120 days of the
end of the fiscal year, of significant business transactions (as defined in
§422.500) between the MA Organization and a party in interest showing that the
costs of the transactions listed in paragraph (2)(a)(v) of this section do not
exceed the costs that would be incurred if these transactions were with someone
who is not a party in interest; or
     (iii) If they do exceed, a justification that the higher costs are
consistent with prudent management and fiscal soundness requirements.
     (iv) A combined financial statement for the MA Organization and a party in
interest if either of the following conditions is met:

11



--------------------------------------------------------------------------------



 



     (aa) Thirty-five percent or more of the costs of operation of the MA
Organization go to a party in interest.
     (bb) Thirty-five percent or more of the revenue of a party in interest is
from the MA Organization. [422.516(b)]
     (v) Requirements for combined financial statements.
     (aa) The combined financial statements required by paragraph (2)(a)(iv)
must display in separate columns the financial information for the MA
Organization and each of the parties in interest.
     (bb) Inter-entity transactions must be eliminated in the consolidated
column.
     (cc) The statements must have been examined by an independent auditor in
accordance with generally accepted accounting principles and must include
appropriate opinions and notes.
     (dd) Upon written request from the MA Organization showing good cause, CMS
may waive the requirement that the organization’s combined financial statement
include the financial information required in paragraph (2)(a)(v) with respect
to a particular entity. [422.516(c)]
     (vi) A description of any loans or other special financial arrangements the
MA Organization makes with contractors, subcontractors, and related entities.
     (b) Such information as CMS may require pertaining to the disclosure of
ownership and control of the MA Organization. [422.502(f)(1)(ii)]
     (c) Patterns of utilization of the MA Organization’s services.
3. The MA Organization agrees to participate in surveys required by CMS and to
submit to CMS all information that is necessary for CMS to administer and
evaluate the program and to simultaneously establish and facilitate a process
for current and prospective beneficiaries to exercise choice in obtaining
Medicare services. This information includes, but is not limited to:
     (a) The benefits covered under the MA plan;
     (b) The MA monthly basic beneficiary premium and MA monthly supplemental
beneficiary premium, if any, for the plan.
     (c) The service area and continuation area, if any, of each plan and the
enrollment capacity of each plan;
     (d) Plan quality and performance indicators for the benefits under the plan
including —
     (i) Disenrollment rates for Medicare enrollees electing to receive benefits
through the plan for the previous 2 years;
     (ii) Information on Medicare enrollee satisfaction;
     (iii) The patterns of utilization of plan services;
     (iv) The availability, accessibility, and acceptability of the plan’s
services;
     (v) Information on health outcomes and other performance measures required
by CMS;
     (vi) The recent record regarding compliance of the plan with requirements
of this part, as determined by CMS; and
     (vii) Other information determined by CMS to be necessary to assist
beneficiaries in making an informed choice among MA plans and traditional
Medicare;
     (e) Information about beneficiary appeals and their disposition;
     (f) Information regarding all formal actions, reviews, findings, or other
similar actions by States, other regulatory bodies, or any other certifying or
accrediting organization;
     (g) Any other information deemed necessary by CMS for the administration or
evaluation of the Medicare program. [422.502(f)(2)]

12



--------------------------------------------------------------------------------



 



4. The MA Organization agrees to provide to its enrollees and upon request, to
any individual eligible to elect an MA plan, all informational requirements
under §422.64 and, upon an enrollee’s, request, the financial disclosure
information required under §422.516. [422.502(f)(3)]
5. Reporting and disclosure under ERISA.
     (a) For any employees’ health—benefits plan that includes an MA
Organization in its offerings, the MA Organization must furnish, upon request,
the information the plan needs to fulfill its reporting and disclosure
obligations (with respect to the MA Organization) under the Employee Retirement
Income Security Act of 1974 (ERISA).
     (b) The MA Organization must furnish the information to the employer or the
employer’s designee, or to the plan administrator, as the term “administrator”
is defined in ERISA. [422.516(d)]
6. Electronic communication. The MA Organization must have the capacity to
communicate with CMS electronically. [422.504(b)]
7. Risk Adjustment data. The MA Organization agrees to comply with the
requirements in §422.310 for submitting risk adjustment data to CMS.
[422.504(a)(8)]
Article VII
Renewal of the MA Contract
A. Renewal of contract: In accordance with §422.505, following the initial
contract period, this contract is renewable annually only if—
     (1) The MA Organization has not provided CMS with a notice of intention not
to renew; [422.506(a)]
     (2) CMS and the MA Organization reach agreement on the bid under 42 CFR
Part 422, Subpart F; and [422.505(d)]
     (3) CMS informs the MA Organization that it authorizes a renewal.
B. Nonrenewal of contract
     (1) Nonrenewal by the Organization.
     (a) In accordance with §422.506, the MA Organization may elect not to renew
its contract with CMS as of the end of the term of the contract for any reason,
provided it meets the time frames for doing so set forth in subparagraphs
(b) and (c) of this paragraph.
     (b) If the MA Organization does not intend to renew its contract, it must
notify—
     (i) CMS, in writing, by the first Monday in June of the year in which the
contract would end, pursuant to §422.506
     (ii) Each Medicare enrollee, at least 90 days before the date on which the
nonrenewal is effective. This notice must include a written description of all
alternatives available for obtaining Medicare services within the service area
including alternative MA plans, Medigap options, and original Medicare and
prescription drag plans and must receive CMS approval prior to issuance.
     (iii) The general public, at least 90 days before the end of the current
calendar year, by publishing a CMS-approved notice in one or more newspapers of
general circulation in each community located in the MA Organization’s service
area.

13



--------------------------------------------------------------------------------



 



     (c) CMS may accept a nonrenewal notice submitted after the applicable
annual non-renewal notice deadline if—
     (i) The MA Organization notifies its Medicare enrollees and the public in
accordance with subparagraph (1)(b)(ii) and (1)(b)(iii) of this section; and
     (ii) Acceptance is not inconsistent with the effective and efficient
administration of the Medicare program.
     (d) If the MA Organization does not renew a contract under subparagraph
(1), CMS will not enter into a contract with the Organization for 2 years from
the date of contract separation unless there are special circumstances that
warrant special consideration, as determined by CMS. [422.506(a)]
     (2) CMS decision not to renew.
     (a) CMS may elect not to authorize renewal of a contract for any of the
following reasons:
     (i) The MA Organization’s level of enrollment, growth in enrollment, or
insufficient number of contracted providers is determined by CMS to threaten the
viability of the organization under the MA program and or be an indicator of
beneficiary dissatisfaction with the MA plan(s) offered by the organization.
     (ii) For any of the reasons listed in §422.510(a) [Article VIII, section
(B)(1)(a) of this contract], which would also permit CMS to terminate the
contract.
     (iii) The MA Organization has committed any of the acts in §422.752(a) that
would support the imposition of intermediate sanctions or civil money penalties
under 42 CFR Part 422 Subpart O.
     (iv) The MA Organization did not submit a benefit and price bid or the
benefit and price bid was not acceptable [422.505(d)]
     (b) Notice. CMS shall provide notice of its decision whether to authorize
renewal of the contract as follows:
     (i) To the MA Organization by May 1 of the contract year, except in the
event of (2)(a)(iv) above, for which notice will be sent by September 1.
     (ii) To the MA Organization’s Medicare enrollees by mail at least 90 days
before the end of the current calendar year.
     (iii) To the general public at least 90 days before the end of the current
calendar year, by publishing a notice in one or more newspapers of general
circulation in each community or county located in the MA Organization’s service
area.
     (c) Notice of appeal rights. CMS shall give the MA Organization written
notice of its right to reconsideration of the decision not to renew in
accordance with § 422.644. [422.506(b)]

14



--------------------------------------------------------------------------------



 



Article VIII
Modification or Termination of the Contract
A. Modification or Termination of Contract by Mutual Consent
1. This contract may be modified or terminated at any time by written mutual
consent.
     (a) If the contract is modified by written mutual consent, the MA
Organization must notify its Medicare enrollees of any changes that CMS
determines are appropriate for notification within time frames specified by CMS.
[422.508(a)(2)]
     (b) If the contract is terminated by written mutual consent, except as
provided in section (A)(2) of this Article, the MA Organization must provide
notice to its Medicare enrollees and the general public as provided in section
B(2)(b)(ii) and B(2)(b)(iii) of this Article. [422.508(a)(1)]
2. If this contract is terminated by written mutual consent and replaced the day
following such termination by a new MA contract, the MA Organization is not
required to provide the notice specified in section B of this article.
[422.508(b)]
B. Termination of the Contract by CMS or the MA Organization
1. Termination by CMS.
     (a) CMS may terminate a contract for any of the following reasons:
     (i) The MA Organization has failed substantially to carry out the terms of
its contract with CMS.
     (ii) The MA Organization is carrying out its contract with CMS in a manner
that is inconsistent with the effective and efficient implementation of 42 CFR
Part 422.
     (iii) CMS determines that the MA Organization no longer meets the
requirements of 42 CFR Part 422 for being a contracting organization.
     (iv) There is credible evidence that the MA Organization committed or
participated in false, fraudulent or abusive activities affecting the Medicare
program, including submission of false or fraudulent data.
     (v) The MA Organization experiences financial difficulties so severe that
its ability to make necessary health services available is impaired to the point
of posing an imminent and serious risk to the health of its enrollees, or
otherwise fails to make services available to the extent that such a risk to
health exists.
     (vi) The MA Organization substantially fails to comply with the
requirements in 42 CFR Part 422 Subpart M relating to grievances and appeals.
     (vii) The MA Organization fails to provide CMS with valid risk adjustment
data as required under §422.310 and 423.329(b)(3).
     (viii) The MA Organization fails to implement an acceptable quality
improvement program as required under 42 CFR Part 422 Subpart D.
     (ix) The MA Organization substantially fails to comply with the prompt
payment requirements in §422.520.
     (x) The MA Organization substantially fails to comply with the service
access requirements in §422.112.
     (xi) The MA Organization fails to comply with the requirements of §422.208
regarding physician incentive plans.

15



--------------------------------------------------------------------------------



 



     (xii) The MA Organization substantially fails to comply with the marketing
requirements in 422.80.
     (b) Notice. If CMS decides to terminate a contract for reasons other than
the grounds specified in section (B)(1)(a) above, it will give notice of the
termination as follows:
     (i) CMS will notify the MA Organization in writing 90 days before the
intended date of the termination.
     (ii) The MA Organization will notify its Medicare enrollees of the
termination by mail at least 30 days before the effective date of the
termination.
     (iii) The MA Organization will notify the general public of the termination
at least 30 days before the effective date of the termination by publishing a
notice in one or more newspapers of general circulation in each community or
county located in the MA Organization’s service area.
     (c) Immediate termination of contract by CMS.
     (i) For terminations based on violations prescribed in paragraph
(B)(l)(a)(v) of this article, CMS will notify the MA Organization in writing
that its contract has been terminated effective the date of the termination
decision by CMS. If termination is effective in the middle of a month, CMS has
the right to recover the prorated share of the capitation payments made to the
MA Organization covering the period of the month following the contract
termination.
     (ii) CMS will notify the MA Organization’s Medicare enrollees in writing of
CMS’ decision to terminate the MA Organization’s contract. This notice will
occur no later than 30 days after CMS notifies the plan of its decision to
terminate this contract. CMS will simultaneously inform the Medicare enrollees
of alternative options for obtaining Medicare services, including alternative MA
Organizations in a similar geographic area and original Medicare.
     (iii) CMS will notify the general public of the termination no later than
30 days after notifying the MA Organization of CMS’ decision to terminate this
contract. This notice will be published in one or more newspapers of general
circulation in each community or county located in the MA Organization’s service
area.
     (d) Corrective action plan
     (i) General. Before terminating a contract for reasons other than the
grounds specified in section (B)(l)(a)(v) of this article, CMS will provide the
MA Organization with reasonable opportunity, not to exceed time frames specified
at 42 CFR Part 422 Subpart N, to develop and receive CMS approval of a
corrective action plan to correct the deficiencies that are the basis of the
proposed termination.
     (ii) Exception. If a contract is terminated under section (B)(1)(a)(v) of
this article, the MA Organization will not have the opportunity to submit a
corrective action plan.
     (e) Appeal rights. If CMS decides to terminate this contract, it will send
written notice to the MA Organization informing it of its termination appeal
rights in accordance with 42 CFR Part 422 Subpart N. [422.510]
2. Termination by the MA Organization
     (a) Cause for termination. The MA Organization may terminate this contract
if CMS fails to substantially carry out the terms of the contract.
     (b) Notice. The MA Organization must give advance notice as follows:
     (i) To CMS, at least 90 days before the intended date of termination. This
notice must specify the reasons why the MA Organization is requesting contract
termination.

16



--------------------------------------------------------------------------------



 



     (ii) To its Medicare enrollees, at least 60 days before the termination
effective date. This notice must include a written description of alternatives
available for obtaining Medicare services within the service area, including
alternative MA and MA-PD plans, PDP plans, Medigap options, and original
Medicare and must receive CMS approval.
     (iii) To the general public at least 60 days before the termination
effective date by publishing a CMS-approved notice in one or more newspapers of
general circulation in each community or county located in the MA
Organization’s, geographic area.
     (c) Effective date of termination. The effective date of the termination
will be determined by CMS and will be at least 90 days after the date CMS
receives the MA Organization’s notice of intent to terminate.
     (d) CMS’ liability. CMS’ liability for payment to the MA Organization ends
as of the first day of the month after the last month for which the contract is
in effect, but CMS shall make payments for amounts owed prior to termination but
not yet paid.
     (e) Effect of termination by the organization. CMS will not enter into an
agreement with the MA Organization for a period of two years from the date the
Organization has terminated this contract, unless there are circumstances that
warrant special consideration, as determined by CMS. [422.512]
Article IX
Requirements of Other Laws and Regulations
A. The MA Organization agrees to comply with—
     (1) Federal laws and regulations designed to prevent or ameliorate fraud,
waste, and abuse, including, but not limited to, applicable provisions of
Federal criminal law, the False Claims Act (31 USC 3729 et seq.), and the
anti-kickback statute (section 1128B(b) of the Act): and
(2) HIPAA administrative simplification rules at 45 CFR parts 160,162, and 164.
[422.504(h)]
B. The MA Organization maintains ultimate responsibility for adhering to and
otherwise fully complying with all terms and conditions of its contract with
CMS, notwithstanding any relationship(s) that the MA organization may have with
related entities, contractors, or subcontractors. [422.504(i)]
C. In the event that any provision of this contract conflicts with the
provisions of any statute or regulation applicable to an MA Organization, the
provisions of the statute or regulation shall have full force and effect.

17



--------------------------------------------------------------------------------



 



Article X
Severability
The MA Organization agrees that, upon CMS’ request, this contract will be
amended to exclude any MA plan or State-licensed entity specified by CMS, and a
separate contract for any such excluded plan or entity will be deemed to be in
place when such a request is made. [422.504(k)]
Article XI
Miscellaneous
A. Definitions. Terms not otherwise defined in this contract shall have the
meaning given to such terms in 42 CFR Part 422.
B. Alteration to Original Contract Terms. The MA Organization agrees that it has
not altered in any way the terms of this contract presented for signature by
CMS. The MA Organization agrees that any alterations to the original text the MA
Organization may make to this contract shall not be binding on the parties.
C. Approval to Begin Marketing and Enrollment. The MA Organization agrees that
it must complete CMS operational requirements prior to receiving CMS approval to
begin Part C marketing and enrollment activities. Such activities include, but
are not limited to, establishing and successfully testing connectivity with CMS
systems to process enrollment applications (or contracting with an entity
qualified to perform such functions on the MA Organization’s Sponsor’s behalf)
and successfully demonstrating capability to submit accurate and timely price
comparison data. To establish and successfully test connectivity, the MA
Organization must, 1) establish and test physical connectivity to the CMS data
center, 2) acquire user identifications and passwords, 3) receive, store, and
maintain data necessary to perform enrollments and send and receive transactions
to and from CMS, and 4) check and receive transaction status information.
D. Incorporation of Applicable Addenda. All addenda checked off and initialed on
the cover sheet of this contract by the MA Organization are hereby incorporated
by reference.

18



--------------------------------------------------------------------------------



 



In witness whereof, the parties hereby execute this contract.

             
FOR THE MA ORGANIZATION
           
 
           
Benjamin Leon, Jr.
 
Printed Name
      President/C.E.O.
 
Title    
 
           
/s/ Benjamin Leon, Jr.
 
Signature
      9/06/05
 
Date    
 
           
Leon Medical Centers Health Plans
 
Organization
      11501 SW 40 ST, Miami, F1 33165
 
Address    

              FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES    
 
           
/s/ Patricia P. Smith
 
Patricia P. Smith
Director
Medicare Advantage Group
Center for Beneficiary Choices
      10/12/05
 
Date    

19



--------------------------------------------------------------------------------



 



ADDENDUM TO MEDICARE MANAGED CARE CONTRACT PURSUANT TO
SECTIONS 1860D-1 THROUGH 1860D-42 OF THE SOCIAL SECURITY ACT
FOR THE OPERATION OF A VOLUNTARY MEDICARE PRESCRIPTION
DRUG PLAN
The Centers for Medicare & Medicaid Services (hereinafter referred to as “CMS”)
and Leon Medical Centers Health Plans, INC H 5410, a Medicare managed care
organization (hereinafter referred to as the MA-PD Sponsor) agree to amend the
contract (INSERT “H 5410” NUMBER) governing the MA-PD Sponsor’s operation of a
Part C plan described in Section 1851(a)(2)(A) of the Social Security Act
(hereinafter referred to as “the Act”) or a Medicare cost plan to include this
addendum under which the MA-PD Sponsor shall operate a Voluntary Medicare
Prescription Drug Plan pursuant to sections 1860D-1 through 1860D-42 (with the
exception of section 1860D-22 and 1860D-31) of the Act.
This addendum is made pursuant to Subpart L of 42 CFR Part 417 (in the case of
cost plan sponsors offering a Part D benefit) and Subpart K of 42 CFR Part 422
(in the case of an MA-PD Sponsor offering a Part C plan).
NOTE: For purposes of this addendum, unless otherwise noted, reference to an
“MA-PD Sponsor” or “MA-PD Plan” is deemed to include a cost plan sponsor or a MA
private fee-for-service contractor offering a Part D benefit.

 



--------------------------------------------------------------------------------



 



Article I
Medicare Voluntary Prescription Drug Benefit

A.   The MA-PD Sponsor agrees to operate one or more Medicare Voluntary
Prescription Drug Plans as described in its application and related materials,
including but not limited to all the attestations contained therein and all
supplemental guidance, for Medicare approval and in compliance with the
provisions of this addendum, which incorporates in its entirety the Solicitation
For Applications from Prescription Drug Plans released on January 21, 2005 (as
revised on March 9.2005) [applicable to Medicare Part C contractors] or the
Solicitation for Applications from Cost Plan. Sponsors released on
January 21,2005 (as revised on March 9,2005) [applicable to Medicare cost plan
contractors] (hereinafter collectively referred to as “the addendum”). The MA-PD
Sponsor also agrees to operate in accordance with the regulations at 42 CFR
§423.1 through 42 CFR §423.910 (with the exception of Subparts Q, R, and S),
sections 1860D-1 through 1860D-42 (with the exception of sections 1860D-22(a)
and 1860D-31) of the Social Security Act, and the applicable solicitation
identified above, as well as all other applicable Federal statutes, regulations,
and policies. This addendum is deemed to incorporate any changes that are
required by statute to be implemented during the term of this addendum and any
regulations or policies implementing or interpreting such statutory provisions.
  B.   CMS agrees to perform its obligations to the MA-PD Sponsor consistent
with the regulations at 42 CFR §423.1 through 42 CFR §423.910 (with the
exception of Subparts Q, R, and S), sections 1860D-1 through 1860D-42 (with the
exception of sections 1860D-22(a) and 1860D-31) of the Social Security Act, and
the applicable solicitation, as well as all other applicable Federal statutes,
regulations, and policies.   C.   CMS agrees that it will not implement, other
than at the beginning of a calendar year, regulations under 42 CFR Part 423 that
impose new, significant regulatory requirements on the MA-PD Sponsor. This
provision does not apply to new requirements mandated by statute.   D.   This
addendum is in no way intended to supersede or modify 42 CFR, Parts 417,422 or
423. Failure to reference a regulatory requirement in this addendum does not
affect the applicability of such requirements to the MA-PD Sponsor and CMS.

Article II
Functions to be Performed by the MA-PD Sponsor

A.   ENROLLMENT

  1.   MA-PD Sponsor agrees to enroll in its MA-PD plan only Part D-eligible
beneficiaries as they are defined in 42 CFR §423.30(a) and who have elected to
enroll in MA-PD Sponsor’s Part C or Section 1876 benefit.

2



--------------------------------------------------------------------------------



 



  2.   If the MA-PD Sponsor is a cost plan sponsor, the MA-PD Sponsor
acknowledges that its Section 1876 plan enrollees are not required to elect
enrollment in its Part D plan.

B.   PRESCRIPTION DRUG BENEFIT

  1.   MA-PD Sponsor agrees to provide the required prescription drug coverage
as defined under 42 CFR §423.100 and, to the extent applicable, supplemental
benefits as defined in 42 CFR §423.100 and in accordance with Subpart C of 42
CFR Part 423. MA-PD Sponsor also agrees to provide Part D benefits as described
in the MA-PD Sponsor’s Part D bid(s) approved each year by CMS (and in the
Attestation of Benefit Plan and Price, attached hereto).     2.   MA-PD Sponsor
agrees to calculate and collect beneficiary Part D premiums in accordance with
42 CFR §§423.286 and 423.293.     3.   If the MA-PD Sponsors is a cost plans
sponsor, it acknowledge that its Part D benefit is offered as an optional
supplemental service in accordance with 42 CFR §417.440(b)(2)(ii).

C.   DISSEMINATION OF PLAN INFORMATION

  1.   MA-PD Sponsor agrees to provide the information required in 42 CFR
§423.48.     2.   MA-PD Sponsor agrees to disclose information related to Part D
benefits to beneficiaries in the manner and the form specified by CMS under 42
CFR §§423.128 and 423.50 and in the “Marketing Materials Guidelines for Medicare
Advantage-Prescription Drug Plans (MA-PDs) and Prescription Drug Plans (PDPs).”
    3.   MA-PD Sponsor certifies that all materials it submits to CMS under the
File and Use Certification authority described in the Marketing Materials
Guidelines are accurate, truthful, not misleading, and consistent with CMS
marketing guidelines.

D.   QUALITY ASSURANCE/UTILIZATION MANAGEMENT       MA-PD Sponsor agrees to
operate quality assurance, cost, and utilization management, medication therapy
management programs, and support electronic prescribing in accordance with
Subpart D of 42 CFR Part 423.   E.   APPEALS AND GRIEVANCES       MA-PD Sponsor
agrees to comply with all requirements in Subpart M of 42 CFR Part 423 governing
coverage determinations, grievances and appeals, and formulary exceptions. MA-PD
Sponsor acknowledges that these requirements are separate and distinct from the
appeals and grievances requirements applicable to the MA-PD Sponsor through the
operation of its Part C or cost plan benefits.

3



--------------------------------------------------------------------------------



 



F.   PAYMENT TO MA-PD SPONSOR

  1.   MA-PD Sponsor and CMS agree that payment paid for Part D services under
the addendum will be governed by the rules in Subpart G of 42 CFR Part 423.    
2.   If the MA-PD Sponsor is participating in the Part D Reinsurance Payment
Demonstration, described in 70 FR 9360 (Feb. 25, 2005), it affirms that it will
not seek payment under the demonstration for services provided to employer group
enrollees.

G.   BID SUBMISSION AND REVIEW       If the MA-PD Sponsor intends to participate
in the Part D program for the future year, MA-PD Sponsor agrees to submit a
future year’s Part D bid, including all required information on premiums,
benefits, and cost-sharing, by the applicable due date, as provided in Subpart F
of 42 CFR Part 423 so that CMS and the MA-PD Sponsor may conduct negotiations
regarding the terms and conditions of the proposed bid and benefit plan renewal.
MA-PD Sponsor acknowledges that failure to submit a timely bid under this
section may affect the sponsor’s ability to offer a Part C plan, pursuant to the
provisions of 42 CFR §422.4(c).   H.   COORDINATION WITH OTHER PRESCRIPTION DRUG
COVERAGE

  1.   MA-PD Sponsor agrees to comply with the coordination requirements with
State Pharmacy Assistance Programs (SPAPs) and plans that provide other
prescription drug coverage as described in Subpart J of 42 CFR Part 423.     2.
  MA-PD Sponsor agrees to comply with Medicare Secondary Payer procedures as
stated in 42 CFR §423.462.

I.   SERVICE AREA AND PHARMACY ACCESS

  1.   The MA-PD Sponsor agrees to provide Part D benefits in the service area
for which it has been approved by CMS to offer Part C or cost plan benefits
utilizing a pharmacy network and formulary approved by CMS that meet the
requirements of 42 CFR §423.120.     2.   The MA-PD Sponsor agrees to ensure
adequate access to Part D-covered drugs at out-of-network pharmacies according
to 42 CFR §423.124.     3.   MA-PD Sponsor agrees to provide benefits by means
of point-of-service systems to adjudicate prescription drug claims in a timely
and efficient manner in compliance with CMS standards, except when necessary to
provide access in underserved areas, I/T/U pharmacies (as defined in 42 CFR
§423.100), and long-term care pharmacies (as defined in 42 CFR §423.100).

4



--------------------------------------------------------------------------------



 



  4.   MA-PD Sponsor agrees to contract with any pharmacy that meets the MA-PD
Sponsor’s reasonable and relevant standard terms and conditions. If MA-PD
Sponsor has demonstrated that it historically fills 98% or more of its
enrollees’ prescriptions at pharmacies owned and operated by the MA-PD Sponsor
(or presents compelling circumstances that prevent the sponsor from meeting the
98% standard or demonstrates that its Part D plan design will enable the sponsor
to meet the 98% standard during the contract year), this provision does not
apply to MA-PD Sponsor’s plan.     5.   The provisions of 42 CFR §423.120(a)
concerning the TRICARE retail pharmacy access standard do not apply to MA-PD
Sponsor if the Sponsor has demonstrated to CMS that it historically fills more
than 50% of its enrollees’ prescriptions at pharmacies owned and operated by the
MA-PD Sponsor. MA-PD Sponsors excused from meeting the TRICARE standard are
required to demonstrate retail pharmacy access that meets the requirements of 42
CFR §422.112 for a Part C contractor and 42 CFR §417.416(e) for a cost plan
contractor.

J.   COMPLIANCE PLAN/PROGRAM INTEGRITY       MA-PD Sponsor agrees that it will
develop and implement a compliance plan that applies to its Part D-related
operations, consistent with 42 CFR §423.504(b)(4)(vi).

K.   LOW-INCOME SUBSIDY       MA-PD Sponsor agrees that it will participate in
the administration of subsidies for low-income individuals according to Subpart
P of 42 CFR Part 423.

L.   BENEFICIARY FINANCIAL PROTECTIONS       The MA-PD Sponsor agrees to afford
its enrollees protection from liability for payment of fees that are the
obligation of the MA-PD Sponsor in accordance with 42 CFR §423.505(g).   M.  
RELATIONSHIP WITH RELATED ENTITIES, CONTRACTORS, AND SUBCONTRACTORS

  1.   The MA-PD Sponsor agrees that it maintains ultimate responsibility for
adhering to and otherwise fully complying with all terms and conditions of this
addendum.     2.   The MA-PD Sponsor shall ensure that any contracts or
agreements with subcontractors or agents performing functions on the MA-PD
Sponsor’s behalf related to the operation of the Part D benefit are in
compliance with 42 CFR §423.505(i).

N.   CERTIFICATION OF DATA THAT DETERMINE PAYMENT

5



--------------------------------------------------------------------------------



 



MA-PD Sponsor must provide certifications in accordance with 42 CFR §423.505(k).
Article III
Record Retention and Reporting Requirements

A.   MAINTENANCE OF RECORDS       MA-PD Sponsor agrees to maintain records and
provide access in accordance with 42 CFR §§423.504(d) and 505(d) and (e).   B.  
GENERAL REPORTING REQUIREMENTS       The MA-PD Sponsor agrees to submit to
information to CMS according to 42 CFR §§423.505(f), 423.514, and the “Final
Medicare Part D Reporting Requirements,” a document issued by CMS and subject to
modification each program year.   C.   CMS License For Use of Plan Formulary    
  PDP Sponsor agrees to submit to CMS each plan’s formulary information,
including any changes to its formularies, and hereby grants to the Government
[,and any person or entity who might receive the formulary from the Government,]
a non-exclusive license to use all or any portion of the formulary for any
purpose related to the administration of the Part D program, including without
limitation publicly distributing, displaying, publishing or reconfiguration of
the information in any medium, including www.medicare.gov, and by any
electronic, print or other means of distribution.

Article IV
HIPAA Transactions/Privacy/Security

A.   MA-PD Sponsor agrees to comply with the confidentiality and enrollee record
accuracy requirements specified in 42 CFR §423.136.   B.   MA-PD Sponsor agrees
to enter into a business associate agreement with the entity with which CMS has
contracted to track Medicare beneficiaries’ true out-of-pocket costs.

Article V
Addendum Term and Renewal

A.   TERM OF ADDENDUM

6



--------------------------------------------------------------------------------



 



    This addendum is effective from the date of CMS’ authorized representative’
s signature through December 31, 2006. This addendum shall be renewable for
successive one-year periods thereafter according to 42 CFR §423.506. MA-PD
Sponsor shall not conduct Part D-related marketing activities prior to
October 1, 2005 and shall not process enrollment applications prior to
November 15, 2005. MA-PD Sponsor shall begin delivering Part D benefit services
on January 1, 2006.

B.   QUALIFICATION TO RENEW ADDENDUM

  1.   In accordance with 42 CFR §423.507, the MA-PD Sponsor will be determined
qualified to renew this addendum annually only if—

  (a)   CMS informs the MA-PD Sponsor that it is qualified to renew its
addendum; and     (b)   The MA-PD Sponsor has not provided CMS with a notice of
intention not to renew in accordance with Article VII of this addendum.

  2.   Although MA-PD Sponsor may be determined qualified to renew its addendum
under this Article, if the MA-PD Sponsor and CMS cannot reach agreement on the
Part D bid under Subpart F of 42 CFR Part 423, no renewal takes place, and the
failure to reach agreement is not subject to the appeals provisions in Subpart N
of 42 CFR Parts 422 or 423. (Refer to Article XI for consequences of non renewal
on the Part C contract and the ability to enter into a Part C contract.)

Article VI
Nonrenewal of Addendum

A.   NONRENEWAL BY THE MA-PD SPONSOR

  1.   MA-PD Sponsor may non-renew this addendum in accordance with 42 CFR
423.507(a).     2.   If the MA-PD Sponsor non-renews this addendum under this
Article, CMS cannot enter into a Part D addendum with the organization for
2 years unless there are special circumstances that warrant special
consideration, as determined by CMS.

B.   NONRENEWAL BY CMS       CMS may non-renew this addendum under the rules of
42 CFR 423.507(b). (Refer to Article X for consequences of non-renewal on the
Part C contract and the ability to enter into a Part C contract.)

Article VII
Modification or Termination of Addendum by Mutual Consent
This addendum may be modified or terminated at any time by written mutual
consent in

7



--------------------------------------------------------------------------------



 



accordance with 42 CFR 423.508. (Refer to Article X for consequences of
non-renewal on the Part C contract and the ability to enter into a Part C
contract.)
Article VIII
Termination of Addendum by CMS
CMS may terminate this addendum in accordance with 42 CFR 423.509. (Refer to
Article X for consequences of non-renewal on the Part C contract and the ability
to enter into a Part C contract.)
Article IX
Termination of Addendum by the MA-PD Sponsor

A.   The MA-PD Sponsor may terminate this addendum only in accordance with 42
CFR 423.510.   B.   CMS will not enter into a Part D addendum with an
organization that has terminated its addendum within the preceding 2 years
unless there are circumstances that warrant special consideration, as determined
by CMS.   C.   If the addendum is terminated under section A of this Article,
the MA-PD Sponsor must ensure the timely transfer of any data or files. (Refer
to Article X for consequences of non-renewal on the Part C contract and the
ability to enter into a Part C contract.)

Article X
Relationship Between Addendum and Part C Contract or 1876 Cost Contract

A.   MA-PD Sponsor acknowledges that, if it is a Medicare Part C contractor, the
termination or nonrenewal of this addendum by either party may require CMS to
terminate or non-renew the Sponsor’s Part C contract in the event that such non
renewal or termination prevents the MA-PD Sponsor from meeting the requirements
of 42 CFR §422.4(c), in which case the Sponsor must provide the notices
specified in this contract, as well as the notices specified under Subpart K of
42 CFR Part 422. MA-PD Sponsor also acknowledges that Article X.B. of this
addendum may prevent the sponsor from entering into a Part C contract for two
years following an addendum termination or non-renewal where such non-renewal or
termination prevents the MA- PD Sponsor from meeting the requirements of 42 CFR
§422.4(c).   B.   The termination of this addendum by either party shall not, by
itself, relieve the parties from their obligations under the Part C or cost plan
contracts to which this document is an addendum.

8



--------------------------------------------------------------------------------



 



C.   In the event that the MA-PD Sponsor’s Part C or cost plan contract (as
applicable) is terminated or nonrenewed by either party, the provisions of this
addendum shall also terminate. In such an event, the MA-PD Sponsor and CMS shall
provide notice to enrollees and the public as described in this contract as well
as 42 CFR Part 422, Subpart K or 42 CFR Part 417, Subpart K, as applicable.

Article XI
Intermediate Sanctions
The MA-PD Sponsor shall be subject to sanctions and civil monetary penalties,
consistent with Subpart O of 42 CFR Part 423.
Article XII
Severability
Severability of the addendum shall be in accordance with 42 CFR §423.504(e).
Article XIII
Miscellaneous

A.   DEFINITIONS: Terms not otherwise defined in this addendum shall have the
meaning given such terms at 42 CFR Part 423 or, as applicable, 42 CFR Part 422
or Part 417.   B.   ALTERATION TO ORIGINAL ADDENDUM TERMS: The MA-PD Sponsor
agrees that it has not altered in any way the terms of the MA-PD addendum
presented for signature by CMS. MA-PD Sponsor agrees that any alterations to the
original text the MA-PD Sponsor may make to this addendum shall not be binding
on the parties.   C.   ADDITIONAL CONTRACT TERMS: The MA-PD Sponsor agree to
include in this addendum other terms and conditions in accordance with 42 CFR
§423.505(j).   D.   CMS APPROVAL TO BEGIN MARKETING AND ENROLLMENT ACTIVITIES:
The MA-PD Sponsor agrees that it must complete CMS operational requirements
related to its Part D benefit prior to receiving CMS approval to begin MA-PD
plan marketing activities relating to its Part D benefit. Such activities
include, but are not limited to, establishing and successfully testing
connectivity with CMS systems to process enrollment applications (or contracting
with an entity qualified to perform such functions on MA-PD Sponsor’s behalf)
and successfully demonstrating the capability to submit accurate and timely
price comparison data. To establish and successfully test connectivity, the PDP
Sponsor must, 1) establish and test physical connectivity to the CMS data
center, 2) acquire user identifications and passwords, 3) receive, store, and
maintain data necessary to perform enrollments and send and

9



--------------------------------------------------------------------------------



 



    receive transactions to and from CMS, and 4) check and receive transaction
status information.

10



--------------------------------------------------------------------------------



 



     In witness whereof, the parties hereby execute this addendum.
FOR THE MA-PD SPONSOR

           
Benjamin Leon Jr.

 
Printed Name
      President/C.E.O.

 
Title
 
       
/s/ Benjamin Leon Jr.

 
Signature
      9/06/05

 
Date
 
       
Leon Medical Centers Helth Plans

 
Organization
      11501 SW 40 ST, Miami, Fl 33165

 
Address

FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES

             
 
Patricia Smith
     
 
Date    
Director
           
Medicare Advantage Group
           
Center for Beneficiary Choices
           
 
           
 
           
 
Robert Donnelly
     
 
Date    
Director
           
Medicare Drug Benefit Group
           
Center for Beneficiary Choices
           

11



--------------------------------------------------------------------------------



 



PART C/D BENEFIT PLAN(S) DESCRIPTION
TO BE ATTACHED TO MA CONTRACT
SECTION 1876/PART D OPTIONAL SUPPLEMENTAL BENEFIT PLAN
DESCRIPTION TO BE ATTACHED TO SECTION 1876 CONTRACT

12



--------------------------------------------------------------------------------



 



Medicare Advantage Attestation of Benefit Plan and Price
LEON MEDICAL CENTERS HEALTH PLANS, INC
H5410
Date: 09/06/2005
I attest that the following plan numbers as established in the final Plan
Benefit Package (PBP) will be operated by the above-stated organization and made
available to eligible Medicare beneficiaries in the approved service area during
program year 2006.

                                                                      CMS    
Plan   Segment       Plan   Plan   Transaction   MA   Part D   Approval  
Effective ID   ID   Version   Name   Type   Type   Premium   Premium   Date  
Date   001   0   10   Leon
Cares   HMO   Renewal   0.00   0.00   08/31/2005   01/01/2006

         
/s/ Benjamin Leon, Jr.
  9/06/05    
 
CEO:
 
 
Date:    
Benjamin Leon, Jr.
       
CEO
       
11501 SW 40th Street
       
Miami, FL 33165
       
305-644-2130
       

         
/s/ Stuart Eiseman
  9/6/05    
 
CFO:
 
 
Date:    
Stuart Eiseman
       
CFO
       
11501 SW 40th Street
       
Miami, FL 33165
       
305-644-2134
       

Page 1 — LEON MEDICAL CENTERS HEALTH PLANS, INC — H5410 — 09/06/2005

 



--------------------------------------------------------------------------------



 



         
(HPMS LOGO) [g11934g1193403.gif]
  Bid 2006           Home

Bid Reports 2006
Bid Status History Report
Contract Number: H5410
Organization Name: LEON MEDICAL CENTERS HEALTH PLANS, INC
Organization Type: Local CCP
Plan Type: HMO/HMOPOS

                                                                              DR
  Bid   Contract   Plan Plan       Segment           Upload   Unload   Sent to  
Approval   Approval   Approval   Effective ID*   Plan Name   ID   Version  
Trans. Type   Date   Date   DR Date   Date   Date   Date   Date 001   Leon Cares
  N/A   10   Renewal   08/17/05   08/18/05   08/29/05   09/06/05   09/06/05  
09/14/05   1/1/2006

 

*   Note: Employer-only plans are identified by plan ID numbers in the 800
series.

Date: 6/4/2007, Page 1 of 1

 



--------------------------------------------------------------------------------



 



         
(HPMS LOGO) [g11934g1193403.gif]
  Bid 2007           Home

Bid Reports 2007
Bid Status History Report
Contract Number: H5410
Organization Name: LEON MEDICAL CENTERS HEALTH PLANS, INC
Organization Type: Local CCP
Plan Type: HMO/HMOPOS

                                                                               
                                                                      DR     Bid
    Contract     Plan   Plan         Segment                     Upload    
Unload     Sent to     Approval     Approval     Approval     Effective   ID *  
Plan Name   ID     Version     Trans. Type     Date     Date     DR Date    
Date     Date     Date     Date  
001
  Leon Cares   N/A         3       Renewal   08/22/06       08/22/06      
08/22/06       09/08/06       09/08/06       09/13/06       1/1/2007    

 

*   Note: Employer-only plans are identified by plan ID numbers in the 800
series.

Date: 6/4/2007, Page 1 of 1





--------------------------------------------------------------------------------



 



         
(HPMS LOGO) [g11934g1193403.gif]
  Bid 2008           Home

Bid Reports 2008
Bid Status History Report
Contract Number: H5410
Organization Name: LEON MEDICAL CENTERS HEALTH PLANS, INC
Organization Type: Local CCP
Plan Type: HMO/HMOPOS

                                                                               
                                                                      DR     Bid
    Contract     Plan   Plan         Segment                     Upload    
Unload     Sent to     Approval     Approval     Approval     Effective   ID *  
Plan Name   ID     Version     Trans. Type     Date     Date     DR Date    
Date     Date     Date     Date  
001
  Leon Cares   N/A         2       Renewal     06/04/07       06/04/07          
                               

 

*   Note: Employer-only plans are identified by plan ID numbers in the 800
series.

Date: 6/4/2007, Page 1 of 1

